Exhibit 9.1 RVPLUS Inc DBA ECCO2 Tech Balance Sheet Accrual Basis As of August 31, 2012 Aug 31, 12 ASSETS Current Assets Checking/Savings Cash and Cash Equivalents Total Checking/Savings Accounts Receivable Accounts Receivable Total Accounts Receivable Total Current Assets Other Assets Intangible Assets Long-Term Asset-10 yrs Gov Cont Total Other Assets TOTAL ASSETS LIABILITIES & EQUITY Liabilities Current Liabilities Accounts Payable Accounts Payable Total Accounts Payable Total Current Liabilities Total Liabilities Equity Common Stock Opening Balance Equity Treasury Stock Net Income Total Equity TOTAL LIABILITIES & EQUITY
